Citation Nr: 0534788	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-27 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a chronic left 
ankle disorder.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

3.  Entitlement to an initial compensable disability 
evaluation for the veteran's right knee lateral meniscal 
repair residuals and osteoarthropathy.  

4.  Entitlement to an initial compensable disability 
evaluation for the veteran's left foot degenerative tarsals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from June 1990 to December 
2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office which, in 
pertinent part, established service connection for both right 
knee lateral meniscal repair residuals and osteoarthropathy 
and left foot degenerative tarsals; assigned noncompensable 
evaluations for those disabilities; and denied service 
connection for both a chronic left ankle disorder and chronic 
bilateral hearing loss disability.  In February 2003, the 
veteran informed the Department of Veterans Affairs (VA) that 
he had moved to Michigan.  The veteran's claims file was 
subsequently transferred to the Detroit, Michigan, Regional 
Office (RO).  

For the reasons and bases addressed below, service connection 
for both a chronic left ankle disorder and chronic bilateral 
hearing loss disability is DENIED.  

The issues of initial compensable evaluations for the 
veteran's right knee lateral meniscal repair residuals and 
osteoarthropathy and left foot degenerative tarsals are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his right knee and left foot 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to initial compensable 
evaluations for the veteran's right knee lateral meniscal 
repair residuals and osteoarthropathy and left foot 
degenerative tarsals.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issues are styled.  


FINDINGS OF FACT

1.  A chronic left ankle disorder was not manifested during 
active service or any time thereafter.  

2.  Chronic bilateral hearing loss disability for VA purposes 
was not shown during active service or at any time 
thereafter.  


CONCLUSIONS OF LAW

1.  A chronic left ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(d), 3.326(a) (2005).  

2.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a), 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
December 2003, the veteran was provided with a VCAA notice 
which informed him of the evidence needed to support his 
claims for service connection for both a chronic left ankle 
disorder and chronic bilateral hearing loss disability; what 
evidence had been received; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  He was advised to submit information describing 
additional evidence or the evidence itself to the RO.  Thus, 
he was implicitly asked to submit any evidence in his 
possession that pertains to the claims in accordance with 
38 C.F.R. § 3.159(b) (2005).  

The veteran has been afforded evaluations conducted for the 
VA.  The examination reports are of record.  The veteran was 
scheduled for a hearing before a Veterans Law Judge.  He 
failed to report for the scheduled hearing.  The Court has 
held that the VA's duty to assist the veteran in the proper 
development of his case is "not always a one-way street" and 
the veteran must be prepared to cooperate with the VA's 
efforts to obtain all relevant evidence.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  

There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  The Board finds that the 
VA has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Therefore, the Board concludes that appellate review 
of the veteran's claims for service connection would not 
constitute prejudicial error.  


II.  Left Ankle

Service connection may be granted for chronic disability 
arising from chronic 


disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

The veteran's service medical records make no reference to a 
chronic left ankle disability.  At a September 2002 physical 
evaluation conducted by M.R., M.D., for the VA, the veteran 
exhibited no left ankle abnormalities on physical and 
radiological examination.  No left ankle disability was 
diagnosed.  Dr. R. commented that "there is no pathology to 
render a diagnosis."  

In his September 2003 Appeal to the Board (VA Form 9), the 
veteran stated that he injured his left ankle during an 
airborne operation.  He advanced that he continued to have 
left ankle "problems."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  A 
chronic left ankle disability was not manifested during 
active service or at anytime thereafter.  In the absence of 
any evidence of a chronic left ankle disorder, the Board 
concludes that service connection is not warranted.  


III.  Bilateral Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric 
test scores are within the established limits.  Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records make no reference to 
chronic hearing loss disability.  A March 2000 Army reference 
audiogram conveys that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
0
0
LEFT
15
5
10
0
-5

At a September 2002 audiological evaluation conducted by 
J.F.S., M.A, for the VA notes that the veteran presented a 
history of hearing difficulty since 2000.  He reported that 
he wore hearing protection during his military career.  On 
the audiological evaluation, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
5
LEFT
15
15
10
10
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The 
veteran was found to have normal bilateral hearing ability.  

The veteran has not been diagnosed with chronic bilateral 
hearing loss disability at any time.  Given the absence of 
evidence establishing that either thresholds for any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 
decibels or more; thresholds for at least three of these 
frequencies are 26 decibels or more; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent, 
service connection for chronic bilateral hearing loss 
disability may not be granted.  38 C.F.R. § 3.385 (2005); 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).



ORDER

Service connection for a chronic left ankle disorder is 
DENIED.  

Service connection for chronic bilateral hearing loss 
disability is DENIED.  


REMAND

The veteran asserts that initial compensable evaluations are 
warranted for both his right knee and left foot disabilities.  
In his December 2005 Appellant's Brief, the accredited 
representative advances that the veteran has not been 
afforded a post-service VA examination for compensation 
purposes.  He requested that the veteran's claims for 
compensable initial evaluations for both his right knee and 
left foot disabilities be remanded to the RO so that he may 
be scheduled for a VA examination for compensation purposes.  

In his September 2003 Appeal to the Board (VA Form 9), the 
veteran advanced that his post-operative right knee 
disability is manifested by limitation of motion and 
swelling.  The veteran has not been afforded a VA examination 
for compensation purposes or any other evaluation conducted 
for the VA which encompassed the right knee since September 
2002.  The veteran has not been afforded a VA examination for 
compensation purposes which addressed his service-connected 
left foot disability.  The Court has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
post-service treatment of his right knee 
and left foot disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should then contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, not already of 
record, for incorporation into the 
record.  

2.  Request copies of all VA clinical 
documentation pertaining to the veteran's 
treatment, not already of record, for 
incorporation into the record.

3.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected right 
knee and left foot disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's right knee and left foot 
disabilities and any associated pain with 
a full description of the effect of each 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the right knee 
and left foot should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right knee and left foot 
disabilities upon his vocational 
pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then readjudicate the veteran's 
entitlement to initial compensable 
evaluations for both his right knee 
lateral meniscal repair residuals and 
osteoarthropathy and left foot 
degenerative tarsals.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


